Citation Nr: 1535979	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-48 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical expenses of the Veteran.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from April 1942 to February 1946.  He died in June 2006.  The appellant is a surviving child of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

In June 2011, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's June 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran died in June 2006, more than one year prior to the date of receipt of the January 2010 claim for accrued benefits based on unreimbursed medical expenses. 


CONCLUSION OF LAW

The claim for payment of accrued benefits lacks legal merit.  38 U.S.C.A. §§ 5107, 5121, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.1000 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

Regarding the appeal for accrued benefits, the Board notes that the facts are established.  The Veteran did not have a claim pending at the time of his death and the appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).   Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable.

II. Analysis  

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R.      § 3.1000(c) (2014).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.

In this case, a medical expense report, signed by the Veteran was submitted in February 2006.  Such document was intended establish entitlement to a higher rate of nonservice-connected pension benefits.  The claims file does not indicate that any determination as to such entitlement to higher pension benefits had been rendered prior to the Veteran's death in June 2006.  Thus, a claim is found to have been pending at the time of the Veteran's death.

While a claim is found to have been pending at the time of the Veteran's death, the record fails to establish that the appellant timely applied for accrued benefits.  
Indeed, the appellant submitted a claim for accrued benefits that was received by VA in January 2010.  This was more than one year after the Veteran's death in June 2006.  

The appellant contends that when he submitted VA Form 21-8416 (Medical Expense Report) in February 2006, signed and dated by the Veteran, he intended to receive accrued benefits and medical reimbursement for out-of-pocket medical expenses.  However, by definition a claim for accrued benefits cannot arise prior to the death of Veteran.  As the Veteran was still alive in February 2006, when the medical expense report, submitted in an effort to establish entitlement to a higher rate of nonservice-connected pension benefits, was received, such document cannot constitute a claim for accrued benefits. 

The Board acknowledges that the appellant has submitted two letters addressed to him, dated June 29, 2007, less than 13 months after the Veteran's death, and dated April 4, 2008, which by their return address and P.O. Box number appear to have been sent from the RO&IC in Philadelphia, Pennsylvania.  The Veteran's claim for burial benefits had been granted prior to this time, in September 2006.  Pursuant to the June 2011 Board remand, further evidentiary development was sought to ascertain whether or which claims for accrued benefits were present before the RO&IC as referred to in its letters of June 2007 and April 2008, and to obtain all pertinent documentation from the appellant and from the RO&IC.  Upon compliance with the June 2011 Board remand, a January 2014 email correspondence, from staff at the Veterans Benefits Administration (VBA) in Philadelphia, Pennsylvania, indicated that after conducting a thorough review of the Veteran's paper and virtual claims file, it appeared that the June 2007 and April 2008 letters were in relation to the appellant's June 2006 application for burial benefits.  Additionally, a February 2014 letter from the VA RO in Philadelphia, Pennsylvania, stated that a full review was conducted at the Philadelphia RO Pension Management Center and there were no loose documents pertaining to the Veteran's file within their office.  It was noted that the Intake Processing Venter, processing teams, and Virtual VA departments were all checked and there were no loose documents pertaining to the Veteran's file.  

Thus, while a claim was pending at the time of the Veteran's death, the appellant in this case did not timely submit an application for accrued benefits, precluding entitlement to such an award.

In conclusion, the Board finds that the current claim was received in January 2010, more than one year after the death of the Veteran.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Therefore, the application for accrued benefits does not comply with 38 C.F.R. § 3.1000(c), and the Board finds that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to accrued benefits based on unreimbursed medical expenses of the Veteran is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


